Citation Nr: 1746729	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-11 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder claimed as breathing trouble.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel






INTRODUCTION

The Veteran served on active duty from July 1973 to April 1974 and March 1976 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of a Department of Veterans Affairs (VA) Regional Offices (RO).  

In October 2015, the Veteran withdrew his request for a Board hearing.  Therefore, no further action is necessary in this regard.  See 38 C.F.R. § 20.704(e) (2016).

In July 2016, the Board remanded the claim for additional development.  The matter is now back before the Board.

In November 2012, the Veteran revoked his representation by the Disabled American Veterans.  In September 2017, more than 90 days after certification of the appeal to the Board, the Veteran submitted a VA Form 21-22 appointing the Texas Veterans Commission as his new representative.  The Board has found good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2016). 


FINDING OF FACT

The preponderance of the evidence fails to establish that a respiratory disorder, claimed as breathing trouble, is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, claimed as breathing trouble, have not been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in August 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is seeking to establish service connection for a respiratory disorder, claimed as breathing trouble.  The Veteran contends that he noticed breathing trouble while in service, but was discharged before treatment began.  

The record reveals sporadic complaints of respiratory problems and the Veteran has been diagnosed with asthma.  See, e. g., March 2014 VA treatment record.  Accordingly, as there is a current respiratory disorder, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

The Board finds that the weight of the evidence is against a finding that the Veteran's respiratory disorder is etiologically related to the Veteran's active duty service.  

On the Veteran's service enlistment examination in May 1973, he had a normal respiratory examination.  The service treatment records do not show any evidence of complaints, treatment for, or a diagnosis of breathing trouble or a respiratory disorder while in service.  His separation examination in June 1976 also showed a normal respiratory examination.  Furthermore, in his June 1976 report of medical history on separation from service, the Veteran denied having asthma, shortness of breath, pain or pressure in his chest, or a chronic cough.  Thus, the Veteran had no in-service evidence of breathing trouble or a respiratory disorder.  

Nor does the claims file otherwise include evidence that a competent medical professional has linked the Veteran's current asthma to his service.  In this regard, the post-service VA treatment records show a diagnosis of asthma in or around 2014, approximately 38 years after the Veteran's separation from service.  Moreover, the Veteran specifically denied breathing trouble in various treatment records prior to this date.  See, e.g., February 1987 private treatment record (denied shortness of breath, asthma, chronic cough), November 2006 VA treatment record (denied shortness of breath, lungs clear), December 2010 VA treatment record (breathing unlabored), January 2011 VA treatment record (no respiratory distress).

As the preponderance of the evidence does not show that a respiratory disorder was incurred in service, or a medical nexus between the presently diagnosed asthma and the Veteran's service, service connection for a respiratory disorder cannot be granted on a direct basis.

The Board acknowledges the Veteran's general assertions that his breathing trouble is the result of his active duty service.  With respect to the Veteran's assertions, the Board must weigh the credibility and probative value of the evidence.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Veteran is competent to report respiratory symptoms and breathing trouble; however, he is not competent to provide an opinion assessing the causation of a particular kind of respiratory disorder.  As the Veteran's statements regarding the etiology of his asthma are not competent, the issue of credibility on this particular matter is not reached.  

In summary, the Veteran's service treatment records do not show breathing trouble or a respiratory disorder, to include asthma, in service.  The Veteran did not receive treatment for or a diagnosis of a respiratory disorder until 2014, approximately 38 years after service.  No medical professional has ever attributed the Veteran's asthma to his active duty service, nor is the Veteran competent to make such a link.  Based on the foregoing, service connection on a direct basis is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a respiratory disorder, claimed as breathing trouble, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a respiratory disorder, claimed as breathing trouble, is denied.






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


